Per Curiam.

We have reviewed the record with care and agree that respondent violated DR 1 — 102(A)(1), (4), and (6), and 9 — 102(A)(2) and (B)(4). However, we find the recommended sanction insufficient to redress misconduct of this severity. We, therefore, order that respondent be suspended from the practice of law in Ohio for one year. We further order that respondent may not be readmitted to the Ohio Bar without proof of having made full restitution to the Chicago Bears and Dent, with interest at the judgment rate. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Douglas, Wright and Resnick, JJ., dissent.